Name: 90/475/EEC: Commission Decision of 12 September 1990 recognizing that production of certain quality wines produced in specified regions is, because of their qualitative features, far below demand (Only the Greek text is authentic)
 Type: Decision_ENTSCHEID
 Subject Matter: beverages and sugar;  cultivation of agricultural land;  Europe
 Date Published: 1990-09-20

 Avis juridique important|31990D047590/475/EEC: Commission Decision of 12 September 1990 recognizing that production of certain quality wines produced in specified regions is, because of their qualitative features, far below demand (Only the Greek text is authentic) Official Journal L 256 , 20/09/1990 P. 0036 - 0037*****COMMISSION DECISION of 12 September 1990 recognizing that production of certain quality wines produced in specified regions is, because of their qualitative features, far below demand (Only the Greek text is authentic) (90/475/EEC) THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 822/87 of 16 March 1987 on the common organization of the market in wine (1), as last amended by Regulation (EEC) No 1325/90 (2), and in particular Article 6 (4) thereof, Whereas under Article 6 (1) of Regulation (EEC) No 822/87 all new plantings of wines are prohibited until 31 August 1996; whereas, however, that provision allows Member States for the 1990/91 wine year to authorize new plantings in the case of quality wines psr for which the Commission has recognized that production, because of their qualitative features, is far below demand; Whereas requests to apply that provision to certain quality wines psr were submitted by the Greek Government on 18 May 1990; Whereas scrutiny of those requests shows that the quality wines psr concerned meet the requirements applicable provided that, for all quality wines psr produced in any given region, the increase in the areas intended for their production does not exceed the limits laid down by the Greek Government. Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Wine, HAS ADOPTED THIS DECISION: Article 1 The quality wines psr listed in the Annex hereto meet the requirements laid down in the second subparagraph of Article 6 (1) of Regulation (EEC) No 822/87 subject, for all quality wines psr in any given region, to compliance with the maximum increase in area specified in the Annex. Article 2 This Decision is addressed to the Hellenic Republic. Done at Brussels, 12 September 1990. For the Commission Ray MAC SHARRY Member of the Commission (1) OJ No L 84, 27. 3. 1987, p. 1. (2) OJ No L 132, 23. 5. 1990, p. 19. ANNEX 1.2 // // // Quality wine psr // Area (ha) // // // GREECE // // Kephalonia // 200 // Samos // 500 // Limnos // 500 // Naoussa // 300 // //